Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 01, 2017

The Court of Appeals hereby passes the following order:

A17A2024. HARVIN v. NATIONWIDE TITLE CLEARING, INC. et al.

      Appellant has filed a motion to remand on the ground that the trial court
entered a final judgment without ruling on his motion challenging the
constitutionality of a statute. Appellees consent to remand in the interest of judicial
economy, pointing out that the trial court also has not ruled on their motion for
attorney fees and sanctions. Therefore, it is hereby ORDERED that this case be
REMANDED to the trial court.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/01/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.